Exhibit 10.2

ULTRATECH, INC.

NON-QUALIFIED SUPPLEMENTAL DEFERRED COMPENSATION PLAN

PLAN AMENDMENT NO. 2

The Ultratech, Inc. Non-Qualified Supplemental Deferred Compensation Plan, as
amended and restated effective as of January 1, 2005 and subsequently amended
effective as of January 1, 2005 (the “Plan”), in order to maintain the Plan’s
compliance with the documentary requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the final Treasury
Regulations thereunder, ), is hereby further amended, effective as of January 1,
2011, as follows:.

1. Section 2.30 of the Plan is hereby amended in its entirety to read as
follows, thereby correcting a typographical error in such section:

“Termination Date” means:

(i) with respect to an Employee Participant, the Participant’s separation from
service (within the meaning of Section 409A of the Code and the regulations,
notices and other guidance thereunder, including death or Disability) with the
Employer and any subsidiary or affiliate of the Employer as defined in Sections
414(b) and (c) of the Code, except that in applying Sections 1563(1), (2) and
(3) of the Code for purposes of determining the controlled group of corporations
under Section 414(b), the phrase “at least 50 percent” shall be used instead of
“at least 80 percent” each place the latter phrase appears in such sections, and
in applying Section 1.414(c)-2 of the Treasury Regulations for purposes of
determining trades or businesses that are under common control for purposes of
Section 414(c), the phrase “at least 50 percent” shall be used instead of “at
least 80 percent” each place the latter phrase appears in Section 1.4.14(c)-2 of
the Treasury Regulations.

(ii) with respect to a Board Member Participant, the Participant’s resignation
or removal from the Board (for any reason, including death or Disability); and

(iii) with respect to any Other Service Provider, the expiration of all
agreements to provide services to the Employer (for any reason, including death
or Disability).

The date that an Employee’s, Board Member’s, or Other Service Provider’s
performance of services for all the Employers is reduced to a level 20% or less
than the average level of services performed in the preceding 36-month period
shall be considered a Termination Date, and the performance of services at a
level of 50% or more of the average level of services performed in the preceding
36-month period shall not be considered a Termination Date, based on the
parties’ reasonable expectations as of the applicable date. If a Participant is
both a Board Member Participant and an Employee Participant, “Termination Date”
means, with respect to Compensation earned for services as an Employee, the date
the Participant satisfies criteria (i) above and means, with respect to
Compensation earned for services as a Board member, the date the Participant
satisfies criteria (ii) above.

2. The first paragraph of Section 9.1 of the Plan is amended in its entirety to
read as follows:

The Participant’s vested Account balances shall be distributed to the
Participant in the form of a single lump sum payment, or, if subsection 9.2
applies, in the form of installment payments as permitted by the Employer in the
Adoption Agreement. Subject to subsection 9.3 hereof, distribution of the
Participant’s Accounts shall be made within the 90-day period following his or
her Termination Date; provided, however, that the Employer shall have sole
discretion to determine when during such 90-day period the distribution shall be
made or commence. In the event of the Participant’s death prior to the
distribution of the entire amount of his vested Account balances, whether the
Participant’s death occurs before or after a distribution has commenced from
those Account balances, the entire amount of those unpaid vested Account
balances shall be distributed in a single lump sum payment to the Participant’s
Beneficiary as determined in accordance with Section 9.5. Subject to subsection
9.3 hereof, distribution of a deceased Participant’s Accounts shall be made
within the 90-day period following the date of his death, but in no event later
than the later of (i) the close of the calendar year in which the Participant’s
death occurs or (ii) the fifteenth day of the third calendar month following the
date of the Participant’s death. Notwithstanding any provision of the Plan to
the contrary, for purposes of this subsection, a Participant’s Accounts shall be
valued as of a Valuation Date as soon as administratively feasible preceding the
date such distribution is made, in accordance with rules established by the
Administrator.



--------------------------------------------------------------------------------

3. Subparagraph (b) of Section 9.2 of the Plan is hereby amended in its entirety
to read as follows:

(b) Installment Payments. The first installment payment shall be within the
90-day period following the Participant’s Termination Date; provided, however,
that the Employer shall have the sole discretion to determine when during such
90-day period the first installment payment shall be made. Succeeding payments
shall be made on or after January 1 of each succeeding calendar year, but in no
event later than the last day of each such succeeding calendar year. The amount
to be distributed in each installment payment shall be determined by dividing
the value of the Participant’s Accounts as of a Valuation Date preceding the
date of each distribution by the number of installment payments remaining to be
made, in accordance with rules established by the Administrator. In the event of
the death of the Participant prior to the full payment of his Account in
accordance with the elected installment distribution, the entire unpaid vested
balance of that Account will be paid to the Participant’s Beneficiary in a
single lump sum distribution within the 90-day period following the date of the
Participant’s death, but in no event later than the later of (i) the close of
the calendar year in which the Participant’s death occurs or (ii) the fifteenth
day of the third calendar month following the date of the Participant’s death.

4. The final paragraph previously added to Section 9.10 of the Plan is hereby
amended in its entirety to read as follows:

The supplemental distribution under this Section 9.10 shall be made in the form
of a single lump payment to the Participant’s Beneficiary within the 90-day
period following the date of the Participant’s death, but in no event later than
the later of (i) the close of the calendar year in which the Participant’s death
occurs or (ii) the fifteenth day of the third calendar month following the date
of the Participant’s death.

5. Except as modified by this Plan Amendment No. 2, all the terms and provisions
of the Plan (as amended and restated effective as of January 1, 2005 and as
subsequently amended by Plan Amendment No. 1) shall continue in full force and
effect.

IN WITNESS WHEREOF, Ultratech, Inc. has caused this Plan Amendment to be
executed by its duly-authorized officer on this      day of             , 2011.

 

ULTRATECH, INC. By:  

 

        Bruce R. Wright Title:   Senior VP, Finance and Chief Financial Officer